DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106449725 (the machine translation provided by applicant).
Concerning claim 1, CN106449725 discloses  a plurality of pixel units (11-13), wherein each of the plurality of pixel units comprises a plurality of sub-pixels (101-103), each of the plurality of sub-pixels is divided into at least two target sub-pixels, and a separation region is provided between two adjacent target sub-pixels ([0036]).
Continuing to claim 2, CN106449725 discloses in that any two target sub- pixels have a same area ([0037]).
Considering claim 3, CN106449725 discloses characterized in that a number of the target sub-pixels into which the each of the plurality of sub- pixels is divided is in a range of 2 to 10 ([0037]).
 Regarding claim 4, CN106449725 discloses characterized in that the plurality of sub-pixels are arranged in an array, and the separation regions each have a strip shape, and are arranged such that in any one row of sub-pixels, a separation region disposed in one of two adjacent sub-pixels is perpendicular to a separation region disposed in the other of the two adjacent sub-pixels, and in any one column of sub-pixels, a separation region disposed in one of two adjacent sub-pixels is also perpendicular to a separation region disposed in the other of the two adjacent sub-pixels ([0037]).
Referring to claim 5, CN106449725 discloses characterized in that at least two separation regions are disposed in the each of the plurality of sub-pixels, and the at least two separation regions disposed in the each of the plurality of sub-pixels are arranged parallel to each other ([0036]-[0038]).
Pertaining to claim 6, CN106449725 discloses characterized in that the separation regions each have a strip shape, and in a case where two separation regions are disposed in the each of the plurality of sub-pixels, the separation regions are arranged such that the two separation regions disposed in the each of the plurality of sub- pixels are perpendicular to each other, and in a case where at least three separation regions are disposed in the each of the plurality of sub-pixels, the separation regions are arranged such that any two of the at least three separation regions disposed in the each of the plurality of sub-pixels are parallel or perpendicular to each other ([0036]-[0038]).
As to claim 7, CN106449725 discloses characterized in that a smallest side length of each of the at least two target sub-pixels is greater than 10 µm ([0038]).
Concerning claim 8, CN106449725 discloses characterized in that the each of the plurality of sub-pixels comprises an anode, a cathode, and an organic functional layer between the anode and the cathode, the organic functional layer comprises an electron injection layer, an electron transport layer, a light emitting layer, a hole transport layer, and a hole injection layer, which are sequentially disposed on a side of the cathode close to the anode, wherein the light emitting layer comprises a plurality of light emitting region sets, each of the plurality of light emitting region sets comprises at least two light emitting regions, and the separation region is provided between two adjacent light emitting regions ([0041]).
Continuing to claim 9, CN106449725 discloses  characterized in that the plurality of light emitting region sets are arranged in an array, and the separation regions each have a strip shape, and are arranged such that in any one row of light emitting region sets, a separation region disposed in one of two adjacent light emitting region sets is perpendicular to a separation region disposed in the other of the two adjacent light emitting region sets, and in any one column of light emitting region sets, a separation region disposed in one of two adjacent light emitting region sets is also perpendicular to a separation region disposed in the other of the two adjacent light emitting region sets ([0036]-[0039]).
Considering claim 10, CN106449725 discloses characterized in that at least two separation regions are disposed in the each of the plurality of light emitting region sets, and the at least two separation regions disposed in the each of the plurality of light emitting region sets are arranged parallel to each other ([0036]).
As to claim 11, CN106449725 discloses characterized in that the separation regions each have a strip shape, and in a case where two separation regions are disposed in the each of the plurality of light emitting region sets, the separation regions are arranged such that the two separation regions disposed in the each of the plurality of light emitting region sets are perpendicular to each other, and in a case where at least three separation regions are disposed in the each of the plurality of sub-pixels, the separation regions are arranged such that any two of the at least three separation regions disposed in the each of the plurality of light emitting region sets are parallel or perpendicular to each other ([0036]-[0039]).
	Pertaining to claim 12, CN106449725 discloses a display panel, characterized in that it comprises the pixel structure of  claim 1 (Fig. 1 and Abstract).
	Concerning claim 13, CN106449725 discloses a display apparatus, characterized in that it comprises the display panel of claim 12 (Fig. 1 and Abstract).
Considering claim 14, CN106449725 discloses forming an anode on a substrate ([;
sequentially forming a hole injection layer and a hole transport layer on the anode;
evaporating, by a mask, an organic light emitting material to a particular position on a side of the hole transport layer away from the hole injection layer to form a light emitting layer having a plurality of light emitting region sets, wherein each of the plurality of light emitting region sets is configured to comprise at least two light emitting regions, and there is a separation region between two adjacent light emitting regions;
sequentially forming, on the light emitting layer, an electron transport layer which covers the light emitting layer, and an electron injection layer; and
forming a cathode on a side of the electron injection layer away from the electron transport layer ([0041]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897